Per Curiam.
Defendant appeals as of right from a conviction by the court, sitting without a jury, of assault with intent to rob, being armed. MCLA § 750.89 (Stat Ann 1962 Rev § 28.284). The people have filed a motion to affirm. GCR 1963, 817.5(3).
The single contention raised on appeal is that the trial court erred by not, sua sponte, ordering a hearing on the question of defendant’s competency to stand trial pursuant to MCLA § 767.27a (Stat Ann 1971 Cum Supp § 28.966 [11]) and GCR 1963, 786. It is manifest that the question raised, on which decision of the cause depends, is so unsubstantial as to need no argument or formal submission.
No request for a hearing pursuant to the above statute and court rule was made at any time below. No evidence was introduced as to defendant’s mental capacity. Defendant took the stand and testified. He gave no indication that he was incapable of understanding the trial proceedings, or of comprehending his own condition in reference to the trial, or of assisting in his defense in a rational and reasonable manner. Finally, it is not even asserted on appeal that defendant was, in fact, incompetent at the time of his trial.
Error is based solely on an allegation that the trial court should have ordered a forensic psychiatric evaluation of defendant, pursuant to the statute and court rules. Under the circumstances outlined here, there was no duty on the trial court to order such a hearing.
Motion to affirm is granted.